Citation Nr: 1451125	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  10-49 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right shoulder disability.

2.  Entitlement to an initial rating in excess of 10 percent for a left shoulder disability.

3.  Entitlement to an initial compensable rating for a right hip disability.

4.  Entitlement to an initial compensable rating for a left hip disability.

5.  Entitlement to an initial compensable rating for a thoracolumbar spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to May 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In the December 2010 substantive appeal, the Veteran requested that he be scheduled for a hearing before a Member of the Board in Washington, D.C.  He was scheduled for a March 2012 hearing, but cancelled that hearing request.  That hearing request is therefore deemed to have been withdrawn.  In February 2014, the case was remanded for further evidentiary development.  


REMAND

In February 2014, the case was remanded for further evidentiary development, including scheduling and conducting a VA examination.  The Veteran was contacted and scheduled for an examination.  In May 2014, he called and requested that the examination be re-scheduled.  A June 2014 entry then noted that the exam notification was "undeliverable."  The August 2014 supplemental statement of the case was mailed to an address in Mystic, Connecticut.  However, in a Report of General Information, also dated in August 2014, it was noted that the Veteran's address was in Washington, D.C.  It was also noted that a VA employee contacted another employee at the West Lake VA Medical Center to discuss the undeliverable response to the exam notification.  

The Veteran's representative has requested that another attempt be made to contact the Veteran and schedule him for the previously requested VA examination.  In light of the undeliverable notice, and the indication that there were two different addresses for the Veteran, the Board agrees.  Because a copy of the letter informing the Veteran of the date and time of the examination is not in the claims file, the Board has no way of ascertaining whether he was appropriately notified of the information at the correct mailing address.  Therefore, the Board may not find that VA's duty to assist has been adequately met.  Kyhn v. Shinseki, 716 F.3d 572 (2013).  Therefore, remand is necessary.

The Veteran is advised that he has the responsibility to report for any scheduled examination and to cooperate in the development of the case.  Failure to report for a scheduled examination may result in the denial of the claims.  The duty to assist is not always a one-way street and that if a Veteran desires help with his claim he must cooperate with VA's efforts to assist him.  38 C.F.R. § 3.655 (2014); Wood v. Derwinski, 1 Vet. App. 190 (1991).  He is also responsible for keeping VA apprised of his whereabouts and for providing a current and accurate address and contact information.  There is no burden on VA to turn up heaven and earth to locate a Veteran.  Hyson v. Brown, 5 Vet. App. 262 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  Make appropriate attempts to ascertain the Veteran's current address and update all VA systems accordingly.  

2.  Obtain any VA medical records, not already of record, and associate them with the claims file.

3.  Then, schedule the Veteran for a VA examination to determine the severity of service-connected bilateral shoulder, bilateral hip, and thoracolumbar spine disabilities.  Timely notice of the examination must be mailed to the Veteran's address of record and a copy of that notice must be placed in the record.  The examiner must review the record and elicit a complete history from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner should describe all pertinent symptomatology associated with the Veteran's (1) ankylosing spondylitis of the right shoulder; (2) ankylosing spondylitis of the left shoulder; (3) ankylosing spondylitis of the right hip; (4) ankylosing spondylitis of the left hip; and (5) degenerative changes of the thoracolumbar spine.  The examiner should provide the following information:

a.  State range of motion findings for both shoulders, both hips, and the thoracolumbar spine.

b.  Comment on whether there is weakened movement, painful motion, excess motion, excess fatigability, or incoordination that is attributable to the service-connected disabilities.  Those determinations should be expressed in terms of the degree of additional range of motion that is lost due to these symptoms.  

c.  Discuss whether pain significantly limits functional ability during flare-ups or following repeated use.  That determination should be expressed in terms of the degree of additional range of motion that is lost due to pain on use or during flare-ups.  

d.  Describe the extent to which the above disabilities interfere with the Veteran's ability to work.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board..

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

